DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicants amendments were received on 12/23/21. Claim 1 has been amended. Claims 2 and 3 are cancelled. Claim 6 is withdrawn-amended.
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.

Claim Objections
The claim objection on claim 2 is withdrawn because the Applicant cancelled the claims.  
Claim Rejections - 35 USC § 102
The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Funabashi et al., on claims 1 and 3 are withdrawn because the Applicant amended the claims.

Claim Rejections - 35 USC § 102/103
The rejection under 35 U.S.C. 35 U.S.C. 102(a)(1) as being anticipated by, or in alternative under 35 U.S.C. as unpatentable under Funabashi et al., on claim 4 is withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 103
The rejection under 35 U.S.C. 103 as being unpatentable over Funabashi et al. (JP2000-285915) in view of Yasuoka et al., on claim 2 is withdrawn because the Applicant amended the claims.
The rejection under 35 U.S.C. 103 as being unpatentable over Funabashi et al. (JP2000-285915) in view of Tsutsumi et al. (US Publication 20160351907) in furthest view of Takahashi et al., on claim 5 is withdrawn because the Applicant amended the claims.
Allowable Subject Matter
Claims 1, 4-9 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please reinstate claims 6-8

The following is an examiner’s statement of reasons for allowance: the instant claims are to a method of making and a product that comprises a negative electrode for a nickel metal hydride secondary battery comprising a negative electrode core body and a negative electrode mixture carried on the negative electrode core body. The negative electrode mixture includes hydrogen storage alloy powder that is an aggregate of 1-xMgxNiy-aAla, where Ln in the formula represents at least one element selected from the group consisting of a rare earth element, Ti and Zr, and x, y, and a satisfy conditions of 0<x<0.30, 2.80≤y≤3.90, and 0.10≤a≤0.25, respectively.
The closest prior art of record is JP2000-285915 to Funabashi et al. discloses
the nickel metal hydride battery with a negative electrode based on a hydrogen storage alloy containing a rare earth, nickel and aluminum (P13). The hydrogen storage alloy is milled to a powder with an average particle diameter of 40 micrometers (P13). The powder is treated with hydrochloric acid so as to form a Ni-rich layer on the powder grains (P10, P11, and P15). After the acid treatment, the powder is washed until the chloride concentration becomes 5x10-6 mol/g or lower. The comparative examples disclose 5x10-6 mol/g, thus teaching against any Chloride concentration higher than 5x10-6 mol/g. The Funabashi et al. reference does not disclose, nearly disclose or provide motivation to modify the negative electrode to comprise a chlorine concentration of not less than 180 ppm to not more than 780 ppm. In addition, the Funabashi et al. reference does not disclose, nearly disclose or provide motivation to modify the negative electrode to further comprise the hydrogen storage alloy particles has a core 1-xMgxNiy-aAla, where Ln in the formula represents at least one element selected from the group consisting of a rare earth element, Ti and Zr, and x, y, and a satisfy conditions of 0<x<0.30, 2.80≤y≤3.90, and 0.10≤a≤0.25, respectively.
	The prior art US Publication 2004/0134569 to Yasuoka et al. discloses Ln1-xMgxNiy-aAla where Ln in the formula represents at least one element selected from the group consisting of a rare earth element Zr and x, y, and a satisfy conditions of 0.05≤x≤0.20, 2.8≤y≤ 3.90 and 0.10≤a≤0.2, respectively. The Yasuoka et al. reference further discloses that when Zr replaced Ln, the alkaline storage battery improved cycle life (8:40-50). However, the Yasuoka et al. reference does not disclose, nearly disclose or provide motivation to modify the negative electrode material to comprise hydrogen storage alloy particles have a volume mean particle size of 40 µm or less and a chlorine concentration of not less than 180 ppm to not more than 780 ppm. Each of the hydrogen storage alloy particles has a core portion and a surface layer covering a surface of the core portion, and the surface layer is a Ni- rich layer having a higher concentration of Ni than the core portion.
	The prior art US Publication 20160351907 to Tsutsumi et al. discloses that alkaline battery electrodes can use conductive materials such as carbon blacks with hydrogen storage materials. However, the Tsutsumi et al. reference does not disclose, nearly disclose or provide motivation to modify the negative electrode to comprise a chlorine concentration of not less than 180 ppm to not more than 780 ppm. In addition, the Tsutsumi et al. reference does not disclose, nearly disclose or provide motivation to modify the negative electrode to further comprise the hydrogen storage alloy particles has a core portion and a surface layer covering a surface of the core portion, and the surface layer is a Ni- rich layer having a higher concentration of Ni than the core portion and the hydrogen storage alloy has a composition represented by a general formula: Ln 1-xMgxNiy-aAla, where Ln in the formula represents at least one element selected from the group consisting of a rare earth element, Ti and Zr, and x, y, and a satisfy conditions of 0<x<0.30, 2.80≤y≤3.90, and 0.10≤a≤0.25, respectively.
	The prior art CN105073915 to Takahashi et al. discloses carbon blacks that is hollow carbon black are a conductive auxiliary that comprises greater surface area with good dispersibility and long term storing stability. However, the Takahashi et al. reference does not disclose, nearly disclose or provide motivation to modify the negative electrode to comprise a chlorine concentration of not less than 180 ppm to not more than 780 ppm. In addition, the Takahashi et al. reference does not disclose, nearly disclose or provide motivation to modify the negative electrode to further comprise the hydrogen storage alloy particles has a core portion and a surface layer covering a surface of the core portion, and the surface layer is a Ni- rich layer having a higher concentration of Ni than the core portion and the hydrogen storage alloy has a composition represented by a general formula: Ln 1-xMgxNiy-aAla, where Ln in the formula represents at least one element selected from the group consisting of a rare earth element, Ti and Zr, and x, y, and a satisfy conditions of 0<x<0.30, 2.80≤y≤3.90, and 0.10≤a≤0.25, respectively.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.